Montgomery, J.
This is a proceeding for condemnation of lands. The trial in the court below occurred after the trial in the case of Fort Street Union Depot Co. v. Backus, 92 Mich. 33, and before the decision of that case by this Court. The same line of testimony was introduced, and the same contentions of counsel made, in this case, as were held in that case to have tended unreasonably to swell the verdict of the jury, and that decision must be held controlling.
It is strenuously insisted that the depot company has lost its right to appeal by having made payment of the award, and having occupied the land condemned pending the appeal. This question was likewise considered in the case of Fort Street Union Depot Co. v. Backus, and ruled *638adversely to the contention which is now made by the appellee. We have carefully considered the arguments adduced by the appellee, and do not feel justified in departing from the conclusion arrived at in that case.
It follows that the order should be reversed, and a new trial ordered.
The other Justices concurred.